Electronically Filed
                                                        Supreme Court
                                                        SCWC-29603
                                                        29-APR-2011
                                                        10:36 AM
                            SCWC-29603


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        KENNETH MATHISON, Petitioner/Plaintiff-Appellant,


                                vs.


        STATE OF HAWAI'I, Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (ICA NO. 29603; CR. NO. 93-473)


            ORDER GRANTING MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Plaintiff-Appellant’s motion for

reconsideration filed on April 21, 2011 is hereby granted.

          DATED:   Honolulu, Hawai'i, April 29, 2011.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.
                               /s/ Sabrina S. McKenna




Kenneth W. Mathison

petitioner/plaintiff-appellant

pro se on the motion